Title: From George Washington to Valentine Crawford, 30 March 1774
From: Washington, George
To: Crawford, Valentine



Sir,
[Mount Vernon] March 30th 1774

You are to proceed without loss of time to your own Settlement on Youghiogany, and there if it is not already done provide such, and so much Provision, as you shall think necessary to take down with you to my Lands on the Ohio. You are also to provide Canoes for transporting of these Provisions—The Tools—& the Workmen.
You are to engage Three good hands as labourers to be employd in this business; you are to get them upon the best terms you can; and have them bound in articles to serve till the first of December, duely & truely; at the expiration of which term they shall receive their Wages. Provisions & Tools will be found them, but nothing else.
You are also to engage a good Hunter upon the best terms you can, for the purpose of supplying you with provision’s—Let him have the Skins, as I suppose he will engage the cheaper for it. Engage him either altogether for Hunting, or to hunt & Work as occasion requires, that there may be no dispute about it afterwards; so in like manner let every Man else know what it is he has to trust to, that no disputes may arise thereafter—and the best way to prevent this, is to let all your hirelings know that they are not to consider this, or that thing as their particular business; but to turn their hands to every thing, as the nature of the business shall require.
As Much depends upon your getting to the Land early, in

order that as much ground may be clear’d, and put into Corn as possible before the Season is too far advanced, I do most earnestly request you to delay no time in prosecuting your Trip down—And, that as much Ground as possible may be got in order for Corn, & planted therewith, I would have you delay building & Fencing till the Season is too late for Planting, & employ your whole force in clearing.
Begin this operation at, & on the upper Tract; & clear five acre fields in handsome squares upon every other Lott along the River Bank (leaving the Trees next the River standing, as a safeguard against Freshes and Ice)—these Fields may be so near together, as to answer small Tenements of about 100 acres in a Lot in case you cannot get them Surveyd: in short allow each Lott a breadth of about One hundred Rod upon the River, running back for quantity agreeably to the Plots given you.
The same sized Lots—that is Lots of the same breadth upon the River, may be laid off upon all the other Tracts, & five Acre fields cleard upon every other one as above. but after the Season has got too late for Planting Corn, then, at each of these Fields, Build a House Sixteen feet by 18, with an outside Chimney the lower part to be of Logs (with diamond Corners) & to be coverd with three feet Shingles; Also Inclose and fence your Corn at this time, or before, if necessary.
You may then, that is after building Houses to the Fields already Cleared, and fencing them in, carry your clearing, building, & fencing, regularly on together, in the manner above describd.
After the time for Planting Corn is Over; in any of the Bottoms you may be at work in, if there should be any grassy Ponds, or places easily improvd, & draind for Meadow. It may be done, & Inclosed, instead of preparing Land for Corn.
Endeavour to get some rare-ripe Corn to carry with you for your last Planting, & replanting. The Corn which you do Plant must be Cultivated; in any manner which may appear most advisable to you for my Interest.
If you can get, or I should send out, Peach Stones, have them cracked, & the Kernals Planted, as soon as you get to the first Land, & properly Inclose them.
It will be essentially necessary to have all the work done upon any one Tract, appraisd before you move to the next Tract if it

be possible to have it done such work I mean, as can be injured by Fire or other accidents; otherwise I may labour in vain, as I shall have no allowance made for any thing that is not valued. In these appraisements you must let nothing go unnoticed, as it is necessary that every thing should be brought into Acct that will enhance the price of ⟨it⟩.
You should take care to have a Pair of hand Mill-stones with you, as also a Grindstone, for the benefit of your Tools with proper Pecks.
Keep a regular Acct of your Tools, & call them over frequently, to see that none are missing. Make every Man answerable for such as is put into his care. Keep a regular Acct also, of the days lost by sickness—for I expect none will be lost by any other means; that an allowance may be made for it at Settlement. And keep a regular, and clear Acct of all expences, with proper Vouchers, that matters may be settled without any difficulty at the end of the Service.
As I could wish to have my Lands Rented, if it be possible to do it, you may, if Tenants should offer, engage them upon the Following Terms—to wit—upon a Rent of Three Pounds Sterling (to be discharged in the Currency of the Country at the Exchange prevailing at the time of payment) for each ⟨Lot⟩ which is to be laid of as describd on the Platt. Leases to be given for three Lives—four years Rent free where no Improvement is made—and two only where there is a House built, & five acres of Land cleard on the Lott. Or, if it will be a greater inducement to Tenants, I will grant Leases for 21 Years upon the above Rent, payable in the above manner; which Leases shall be Renewable for ever, upon paying at the end of the first 21 Years, Twenty shillings pr ann: additional Rent for the next Seven years; and in like manner the Increasd Rent of 20/ Sterlg pr Ann. for every Seven year’s afterwards. But it is to be noted that I will not give leases for Lives, & Leases for the above Term (renewable) in the same Tract of Land; as it might not be so convenient to have Leases of different Tenures mixd.
As I have pointed out the distance along the water for the breadth of each Lott (in measuring of which go strait), and as the course & distance from the River of each Lott is also particularly set down, you cannot be at a loss if you have a compass and Chain to lay them off & mark them exactly—the back lines of

the Lotts may be markd, or not, just as it suits; the dividing Lines must be Markd at all events & an Acct taken of the Corner Trees in order to insert them in the Leases if any should be given. At the Corner of each Lott, upon the River, blaze a Tree; and with a knife or Chissel, number them in the following manner—viz.—at the upper Corner of the first Lott make the figure 1—at the Corner which divides Lotts No. one and two, make these figures 1/2 at the Corner which divides Lotts No. Two and three make the figures 2/3 and so on with every Lott, by which means the Lotts can always be distinguishd the moment they are lookd at, & no mistake can happen.
Build a House, & clear and fence five Acres of Land upon every other Lott, in the manner describd upon the Plot, by which means should any one Person Incline to take two Lotts they may be added together conveniently, & the Improvements will be convenient to both.
I have now mention’d every thing by way of Instruction to you, that I can at present recollect; let me conclude then with observing, that this business must even under the greatest good management and Industry be attended with great expence, as it will be with equal Injustice, if it is neglected; to this I am to add, that, as you are now receiving my Money, your time is not your own; and that every day or hour misapplied, is a loss to me; do not therefore under a belief that, as a friendship has long subsisted between us, many things may be overlookd in you, that would not in another, devote any part of your time to other business; or to amusements; for be assurd, that, in respect to our agreement, I shall consider you in no other light than as a Man who has engagd his time and Service to conduct and manage my Interest on the Ohio to the best advantage, and shall seek redress if you do not, just as soon from you as an entire stranger. I wish you your health and success, and am Yr Friend &ca

Go: Washington


Note[:] As these Instructions were begun sometime ago, and at a time when I had little doubt of havg my People movd over the Mountains before the first of April; as also at a time when I had a scheme under contemplation of Importing Palatines, in order to settle on these Lands, which scheme I have now Laid aside; those clauses which relate to the turning your whole force

towards preparing Land for Corn, may be entirely, or in part, laid aside as Circumstances may direct, and, if there should be any inconsistentcy between the first and latter clauses pursue the directions of the last mentioned.
If you should not receive an Order of Court (from Botetourt) for valuing the work done on my first Tract, before you move to the Second, have the work done thereon, appraisd in the best manner you can by Steven’s &ca and an acct thereof Sign’d by them, in such a manner as they would swear to, if calld upon.
If it should happen, that you are obligd to wait in your own Neighbourhood for Vessels, Provisions, or on any other Acct let all the People wch you carry out be employd towards forwarding my Mill work at Gilbt Simpson’s.


Go: Washington
